department of the treasury internal_revenue_service washington d c uil contact person identification_number telephone number t eo b3 tak exempt and government entities division date may employer_identification_number eo area manager office o i e d n i d i i o i q i d o s i u y e e o f i u i dear sir this letter is in response to your letter dated date and subsequent correspondence requesting rulings under sec_4941 of the internal_revenue_code x was executed on date by a as settlor a’s wife b as co-trustee along with c as the other co-trustee x is a charitable_remainder_trust the service issued a ruling that x meets the requirements of a charitable_remainder_unitrust under sec_664 of the code as a sec_664 trust x is also a split-interest trust described in sec_4947 subject_to sec_4941 but not subject_to sec_4943 s and its subsidiaries are an affiliated_group_of_corporations which file a consolidated federal_income_tax return s was incorporated in delaware in itisa closely held company and has only one class of stock outstanding which is common voting_stock a died in and left a last will and testament which was admitted to probate z a’s estate remains open and before the jurisdiction of the probate_court the will provides that after the distribution of certain specific bequests the entire residuary_estate will pass to x z currently owns e percent of the stock of s issued and outstanding b and c were appointed independent co-executors of z c is a trustee of x as previously mentioned and is president and a director of s b is a trustee of x and is also the income_beneficiary of x b is a shareholder of s owning f percent of the total issued and outstanding shares and she is also director chairman of the board and chief_executive_officer of s both b and c receive substantial salaries from s as officers and employees most of the remaining shares of s stock are held by s's esop c has a minimal stock interest in the esop of percent z owns a note payable by t an indirect wholly owned subsidiary of s the note was acquired in g with an original principal_amount of a payable in quarterly installments on a h-year amortization schedule with a maturity_date of i the current balance on the note is b since the note becomes due and payable on i t wishes to extend the maturity_date of the note and to obtain additional funds z is willing to extend the maturity_date and loan t additional funds accordingly it is proposed that z exchange the existing note and provide an additional loan of c in cash for a new note with an original principal balance of d interest on the note will be set at fair_market_value you represent that the interest to be charged would be comparable to what a third party commercial financier would charge after arm’s length negotiations the new note will require payments of interest only until i then level quarterly installments on a h-year amortization schedule with all unpaid principal and interest due on j conditions of the new note will remain the same as with the old note the new note will pass to x when z closes all other terms and z has remained in existence for a long period of time due to discussions and negotiations over a contingent_liability prior to his death a entered into a lease agreement with a public charity subsequently the property was assigned to corporate entities but the charity required a to remain a guarantor on the lease following the death of a the charity insisted that the executors of the estate affirm the lease obligation under the guaranty agreement the executors have been unsuccessful in repeated efforts to obtain release from the lease guaranty however an accommodation has been reached which will allow assets in z to be distributed to x subject_to the review and approval of the probate_court bis an income_beneficiary of x and is age m based on actuarial computation b’s interest in x is k the following rulings have been requested z's exchange of the old note plus the proposed loan of additional cash for the new note will not be a direct or indirect act of self-dealing and the holding of the new note by z and ultimately by x will not constitute direct or indirect self-dealing law sec_4947 of the code provides in substance that in the case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and which has amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 certain chapter rules will be applicable to such split-interest_trusts including sec_4941 sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code provides that the term self-dealing means any direct or indirect- b lending of money or other extension of credit between private_foundation and a disqualified_person or e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 of the code define the term disqualified_person to include a a substantial_contributor as described in sec_507 b a foundation_manager d a member_of_the_family of an individual described in subparagraph a b or c g a_trust or estate in which persons described in subparagraph a b c or d hold more than percent beneficial_interest sec_53_4946-1 of the foundation and similar excise_taxes regulations define members of the family to include a spouse sec_53_4946-1 a of the regulations provides generally that for purposes of determining a percent interest in a_trust a person’s beneficial_interest in a_trust shall be determined in proportion to the actuarial interest of such person in the trust sec_53 d -3 c of the regulations provides in general that under sec_4941 the payment of compensation by a private_foundation to a disqualified_person for the performance of personal services which are reasonable and necessary to the carry out of the exempt_purpose of the private_foundation shall not be an act of self-dealing if such compensation is not excessive sec_53 d -2 f provides in part that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing analysis for z to be defined as a disqualified_person disqualified persons must hold more than a percent beneficial_interest sec_4946 b’s beneficial_interest in z is k percent based on actuarial calculations thus z is not a disqualified_person as to x and is not subject_to sec_4941 taxation sdollar_figure is not a disqualified_person since the interests of b and c in s combined do not exceed percent sec_4946 of the code under the holdings of 572_fsupp_9 e d ark aff'd 718_f2d_290 cir cert den 466_us_962 and reis 87_tc_1016 the assets of an estate in which the private_foundation is entitled upon distribution is considered the assets of such private_foundation thus it is conceivable that the loan from zto s is an act of indirect self-dealing if the loan benefits a disqualified_person such as b and c the argument for indirect self-dealing is that the loan benefits b and c disqualified parties under sec_4946 b is also a disqualified_person under sec_4946 one could argue that b and c benefit from the loan made to t and the credit extension granted to t because the funds from such loan support the salaries being paid to them as officers of s and enhances the value of the corporation in which each holds an interest directly b or through the esop c the payment of salaries if made directly by x would not be an act of self-dealing if the salaries paid were reasonable and necessary sec_53 d -3 c of the regulations supra we do not see that a different rule would apply in the case of salaries paid_by a business_entity controlled by x through s for purposes of this ruling we are assuming that the salaries paid to b and c are not excessive another indirect self-dealing assertion could be made that the loan t benefits b and c since both are s shareholders however the ownership_interest of x in s dwarfs the interest of band c x holds a beneficial_interest through z in more than substantially_all of the stock of s x has a ready source of cash in z in which it will have full possession when z closes and which it wants to extend to t for business reasons we do not believe that x should be precluded from using this accessible source of funds to enhance important business and investment_assets s and t merely because current use of the funds funds ultimately passing to x may incidentally benefit b or c under the circumstances if x borrowed the funds from a third party commercial financier x could be in a sec_514 of the code debt financed situation that could jeopardize its sec_664 status the incidental or tenuous exception under sec_53 d -2 f of the regulations in revrul_80_310 1980_2_cb_319 a private has been the subject of revenue rulings foundation made a grant to a university to establish an educational program in manufacturing engineering the program benefited a disqualified_person corporation in an incidental and tenuous manner as one of many manufacturing businesses that would benefit from employees or future employees who are or were students in the program the revenue_ruling analogized the situation with example of sec_53 d -2 f of the regulations the example describes a grant made to a city for the purpose of alleviating slum conditions in a city neighborhood a substantial_contributor to the private_foundation which made the grant was located in the same neighborhood where the grant was to be used the example held that the general improvement of the area only constituted an incidental and tenuous benefit to the disqualified_person similarly in the instant situation the loan by z to t enhances x's s business_interest and only incidentally or tenuously benefits b and c finally we note that x though subject_to sec_4941 pursuant to sec_4947 is not a sec_501 private_foundation rather it is a split-interest trust treated as a private_foundation for some purposes b has a financial interest in x as income_beneficiary which is excepted from self-dealing by virtue of sec_53_4947-1 to the extent that one may say that the loan credit extension benefits b’s interest in s it is her beneficial_interest in an asset of x that is being used fer this purpose her actuarial value in x is k percent to the extent that there is a benefit to b it may be said that it is her own funds that are providing that benefit we conclude that the benefit from the loan to the extent that such may be considered a benefit to b and c because of compensation and ownership interests in s is merely an incidental or tenuous benefit within the meaning of sec_53 d -2 f of the regulations accordingly based on the very particular facts of this case we hold as follows 2z’s exchange of the note plus the proposed loan of additional cash for the new note will not be a direct or indirect act of self-dealing and the holding of the new note by z and ultimately by x will not constitute a direct or indirect act of self-dealing this ruling is limited to the applicability of sec_4941 of the code and does not purport to rule on any facts that were not presented in the ruling_request as supplemented also in this ruling we are not determining whether the methodology you are using to determine fair market interest values is proper we merely have accepted your representations that the proposed transactions will reflect fair_market_value we are assuming that salaries received by bandc from s are necessary and not excessive although we express no opinion as to whether the salaries are in fact reasonable and not excessive we are sending a copy of this ruling letter to your authorized representative listed on the power_of_attorney on file with this office this ruling is directed only to b c x and s sec_61 k of the code provides that it may not be used or cited as precedent sincerely c harper jr robert manager exempt_organizations technical group old
